Case 1:15-cv-00686-FB-PK Document 76 Filed 08/20/19 Page 1 of 1 PageID #: 846

                                                                                                                                            Mayer Brown LLP
                                                                                                                                          1999 K Street, N.W.
                                                                                                                                  Washington, DC 20006-1101
                                                                                                                                     United States of America

                                                                                                                                            T: +1 202 263 3000
                                                                                                                                            F: +1 202 263 3300
                                                                                                                                                mayerbrown.com

August 20, 2019
                                                                                                                                              Evan M. Tager
                                                                                                                                                        Partner
VIA CM/ECF                                                                                                                                  T: +1 202 263 3240
                                                                                                                                            F: +1 202 263 5240
                                                                                                                                         ETager@mayerbrown.com
The Honorable Frederic Block
United States District Court for the Eastern District of
New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:     Wexler v. AT&T Corp., No. 1:15-cv-00686-FB-
        PK

Dear Judge Block:

        I represent defendant AT&T Corp. in the above-captioned matter. Pursuant to Fed. R.
Civ. P. 72(b)(2), AT&T’s deadline for filing a response to plaintiff Eve Wexler’s objections
(Dkt. 75) to Magistrate Judge Kuo’s report and recommendation is currently September 3, 2019.
I write to respectfully request a 14-day extension of that deadline, to and including September
17, 2019. Additional time is needed to prepare AT&T’s response due to conflicts in counsel’s
schedules and the fact that the current deadline falls on the day after the Labor Day holiday.

       I have contacted Ms. Wexler’s counsel about this request, and they have consented to the
requested extension. We appreciate Your Honor’s consideration of this request.


                                                                              Respectfully submitted,

                                                                              /s/ Evan M. Tager
                                                                              Evan M. Tager




           Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
            Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                          and Tauil & Chequer Advogados (a Brazilian partnership).
AMECURRENT 733320022.1 20-AUG-19 12:58
